—Case held, decision reserved and matter remitted to Supreme Court for further proceedings in accordance with the following Memorandum: We hold the case, reserve decision and remit the matter to Supreme Court to determine, following a hearing if necessary, whether defense counsel approved the annotated verdict sheet (see, People v Ross, 230 AD2d 924; People v Albert, 225 AD2d 1097; see also, People v Brown, 90 NY2d 872, 874, n). (Appeal from Judgment of Supreme Court, Monroe County, Affronti, J. — Murder, 2nd Degree.) Present — Green, J. P., Wisner, Kehoe and Lawton, JJ.